20-01092-shl   Doc 11   Filed 04/28/21 Entered 04/28/21 17:34:24   Main Document
                                      Pg 1 of 3
20-01092-shl   Doc 11   Filed 04/28/21 Entered 04/28/21 17:34:24   Main Document
                                      Pg 2 of 3
20-01092-shl    Doc 11     Filed 04/28/21 Entered 04/28/21 17:34:24              Main Document
                                         Pg 3 of 3



      2. The Clerk of Court is directed to TRANSFER this case to the United States District

          Court for the Southern District of Florida, pursuant to 28 U.S.C. § 157(b), 28 U.S.C.

          § 1412, and Bankruptcy Rule 7087, with a recommendation that the District Court for

          the Southern District of Florida REMAND the case to the Circuit Court of the 11th

          Judicial Circuit in and for Miami-Dade County, Florida, pursuant to 28 U.S.C. §

          1452(b); and

       3. This Court shall retain jurisdiction solely to interpret and enforce this Order.

 Dated: April 12, 2021

 WINSTON & STRAWN LLP                                SOLOMON & CRAMER LLP
 Attorneys for Defendant EisnerAmper LLP             Attorneys for Plaintiffs


 By:  �L�
    Linda T. Coberly
                                                     By:4-k
                                                         Andrew T.�
                                                                  Solomon

 354 W. Wacker Drive                                 25 West 39th Street, 7th Floor
 Chicago, IL 60601                                   New York, NY 10018
 T: (312) 558-8768                                   T: (212) 884-9102
 LCoberly@winston.com                                asolomon@solomoncramer.com



                                                     So Ordered this 28th day of April 2021

                                                     /s/ Sean H. Lane
                                                     United States Bankruptcy Judge




                                                 3
